Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Applicants’ amendments and remarks field 08/11/202. It is noted the current patent application was filed 05/06/2020; claims foreign priority to 19305579.5 , filed 05/06/2019. Claim(s) 1-20 are pending. Claim(s) 1, 12 and 16 are independent. Claim(s) 1, 12 and 16 have been amended. Claim(s) 2-11, 13-15 and 17-20 were original.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                
Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 08/23/2022, is attached to this Office Action.





  Reason for Allowance
Claim(s) 1-20 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Peake  et al., (“US 20200074266 A1” filed 09/04/219, provisional 62/726,841 filed 09/04/2018 [hereinafter “Peake”], describing the automated training dataset generators that generate feature training datasets for use in real-world autonomous driving applications based on virtual environments are disclosed herein. The feature training datasets may be associated with training a machine learning model to control real-world autonomous vehicles....[Abst, Para(s) 7-8, 34-35 and 123]. However, Peak fails to show, “... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions, closeness between domains being quantified by a distance, the distance between the third domain and the second domain being smaller than the distance between the second domain and the first domain, and learning a domain-adaptive neural network based on the third domain, the domain-adaptive neural network being a neural network configured for inference of spatially reconfigurable objects in a real scene in that the domain-adaptive neural network is configured to take as input a digital image of a real-scene and to detect one or more spatially reconfigurable objects in the real scene...” as amended and supported in the current specification on page 27, lines 3-25..pages 34-35 and on pages 44-45.


Rappoport   (“US-20200410346-A1” filed 02/27/2019, [hereinafter “Rappoport”], related to artificial neural networks map an input to an output. Some artificial neural networks act as classifiers, by assigning a classification value to the input...wherein the first, second, third, and fourth aspects, pairs of candidate channel neurons are connected by focused connections, and candidate channel neurons are stacked and arranged as respective sub-networks in clusters ... [Para(s) 3, 9, 13 and 132-135]. However, Rapaport fails to show, “... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions, closeness between domains being quantified by a distance, the distance between the third domain and the second domain being smaller than the distance between the second domain and the first domain, and learning a domain-adaptive neural network based on the third domain, the domain-adaptive neural network being a neural network configured for inference of spatially reconfigurable objects in a real scene in that the domain-adaptive neural network is configured to take as input a digital image of a real-scene and to detect one or more spatially reconfigurable objects in the real scene...” as amended and supported in the current specification on page 27, lines 3-25..pages 34-35 and on pages 44-45.

Ayari  et al., (“US 20180182071 A1” filed 12/19/2017 -published 06/28/2018, claims benefit form EP 16306838.0 dated 12/28/2016 [hereinafter “Avari”], related to extracting one or more of the mapping configuring objects from the set of real dataset scene; and for each extracted object, transforming the extracted object into an object closer to the second domain than the extracted object in terms of data distributions.... [Para(s) 50, 98, 114 and 117]. However, Ayari fails to show, “... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions, closeness between domains being quantified by a distance, the distance between the third domain and the second domain being smaller than the distance between the second domain and the first domain, and learning a domain-adaptive neural network based on the third domain, the domain-adaptive neural network being a neural network configured for inference of spatially reconfigurable objects in a real scene in that the domain-adaptive neural network is configured to take as input a digital image of a real-scene and to detect one or more spatially reconfigurable objects in the real scene...” as amended and supported in the current specification on page 27, lines 3-25..pages 34-35 and on pages 44-45.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “... determining a third domain, the third domain being closer to the second domain than the first domain in terms of data distributions, closeness between domains being quantified by a distance, the distance between the third domain and the second domain being smaller than the distance between the second domain and the first domain, and learning a domain-adaptive neural network based on the third domain, the domain-adaptive neural network being a neural network configured for inference of spatially reconfigurable objects in a real scene in that the domain-adaptive neural network is configured to take as input a digital image of a real-scene and to detect one or more spatially reconfigurable objects in the real scene...” as amended and supported in the current specification on page 27, lines 3-25..pages 34-35 and on pages 44-45....see also the remarks filed 08/11/2022 pages 8-12.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177